DETAILED ACTION
Status of Claims
1.	This is the first office action on the merits in response to the application filed on 08/30/2018.
2.	Claims 15 and 17-18 have been amended; claims 1-14 have been canceled.
3.	Claims 1-20 are currently pending; claims 15-20 have been examined.

Information Disclosure Statement
4.	The information disclosure statements (IDS), submitted on 09/07/2018, 10/12/2018, 12/01/2018, and 04/18/2019, are in compliance with the provisions of 37 CFG 1.97.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
6.	As an initial matter, the examiner notes that the groupings of the claims include a typographical error. The groupings are modified herein as follows:
	I.	Claims 1-14, drawn to sharding a cryptographic coinage transaction into multiple transactions and processing the transaction with identified account addresses.
	II.	Claims 15-20, drawn to establishing temporary account address for processing a cryptographic coinage transaction. 

8.	Claims 1-14 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “determining at least one of multiple input account addresses and multiple output account addresses specified by the cryptographic coinage transaction conducted via the internet between computers,” and “determining a complex cryptocoinage accounting structure in response to the determining of the at least one of the multiple input account addresses and the multiple output account addresses.” It is unclear whether the determining step determines one address from multiple input account addresses and multiple output account addresses, or determines that the 
	Claims 16-20 are rejected because they depend on the rejected independent claim 15.
	Claim 17 recites “wherein the operations further comprise selecting a processing destination associated with any of the multiple simple cryptographic coinage transactions based on the single input account address.” First, the definition of a processing destination is unclear. Second, what is unclear is the manner of selecting a processing destination associated with any of the multiple simple cryptographic coinage transactions based on the single input account address.
	Claim 18 recites “wherein the operations further comprise selecting a processing destination associated with any of the multiple simple cryptographic coinage transactions based on the single output account address.” First, the definition of a processing destination is unclear. Second, what is unclear is the manner of selecting a processing destination associated with any of the multiple simple cryptographic coinage transactions based on the single output account address.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 recites “[A] memory device storing instructions that when executed by a hardware processor perform operations.” The broadest reasonable interpretation of the claim is directed to transitory forms of signal transmission (often referred to as “signals per se”). Claims 15-20 do not fall within any of the four categories of patent eligible subject matter. Therefore, claims 15-20 are not patent eligible.

13.	Claims 15-20 do not fall within any of the four categories of patent eligible subject. Furthermore, the claims recite processing a transaction. Specifically, the claim 15 recites “receiving a cryptographic coinage transaction; determining at least one of multiple input account addresses and multiple output account addresses spedified by the cryptographic coinage transaction; determining a complex cryptocoinage account structure is response to the determining of the at least one of the multiple input account addresses and the multiple output account addresses specified by the cryptographic coinage transaction; in response to the complex cryptocoinage account structure, establishing a temporary account address associated with the cryptographic coinage transaction; transactionally sharding the cryptographic coinage transaction into multiple simple cryptographic coinage transactions, each simple cryptographic coinage transaction of the multiple simple cryptographic coinage transactions specifying the temporary account address and at least one of a single input account address of the multiple input account addresses and a single output account address of the multiple output account addresses; and individually dispersing the multiple simple cryptographic coinage transactions … that at least one of debit from and deposit to the temporary account address,” which is grouped within the “certain methods of organizing human activity” and/or “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves a series of steps for receiving a transaction, identifying/establishing the account information associated with the transaction, and debiting/depositing to the identified account, which is a process deals with transactions, and determining that the transaction with a complex cryptocoinage account structure based on determining of the transaction with at least one of multiple input account addresses and multiple output account addresses, as part of mental processes. Accordingly, the claim recites abstract ideas (see pp. 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as the use of a hardware processor, the internet, and computers, merely use a computer as a tool to perform abstract ideas. Specifically, the hardware processor, the internet, and the computers perform the steps or functions of receiving a transaction, determining the transaction with multiple inputs and/or multiple outputs, determining a complex account structure if the transaction involves multiple inputs and/or multiple outputs, establishing a temporary account, sharding the transaction to simple transactions, and processing simple transactions. The use of a processor/computer as a tool to implement the abstract ideas does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claim does not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claim does not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claim does not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claim does not, for example, purport to improve the functioning of a computer. Nor does the claim effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a hardware processor, the internet, and computers to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing a transaction. As discussed above, taking the claim elements separately, the use of the hardware processor, the internet, and the computers performs the steps or functions of receiving a transaction, determining the transaction with multiple inputs and/or multiple outputs, determining a complex account structure if the transaction with multiple inputs and/or multiple outputs, establishing a temporary account, sharding the transaction to simple transactions, and processing simple transactions. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claim merely recites the concept of processing a transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 16-20 further describe the abstract idea of processing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1).
Claim 15:
ZINDER discloses the following:
a.	receiving a cryptographic coinage transaction conducted via the Internet between computers. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062], “[i]n certain example embodiments, and as shown in FIG. 2A, creating a new asset may also involve an initial blockchain transaction ‘to’ the unique identifier for the asset in the form of an amount of cryptographic currency”; and paragraphs [0093]-[0099], “[i]n response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
b.	determining at least one of multiple input account addresses and multiple output account addresses specified by the cryptographic coinage transaction conducted via the Internet between the computers, and determining a complex cryptocoinage accounting structure in response to the determining of the at least one of the multiple input account addresses and the multiple output account address specified by the cryptographic coinage transaction conducted via the Internet between computers. (See [0008], “[w]hen a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one participant identifier [e.g., another blockchain address]”; paragraph [0046]; Figs. 3B-3C; and paragraph [0104]-[0105], “FIG. 3C is an example of a many-to-one transaction 826. Such a transaction could represent a share-buyback exchange or one participant [Participant 1] buying out other stake holders [2, 3, and 4] in an asset. Data fields 822 are fields that are present and part of the blockchain transaction and data fields 824 are fields that exist separately from the blockchain and stored in ledger storage 606. Here, participants 2, 3, and 4 have unspent blockchain transactions associated with 100, 50, and 50 shares of common stock of company A. Each of these unspent blockchain transactions is used as an input to form a transaction to Participant 1 that includes 200 shares of company A common stock. This newly created transaction is then submitted to the blockchain for verification. In certain examples, while the blockchain may verify that the unspent satoshi's [or other unit that is used for the blockchain] add up, there may be no blockchain verification that the asset quantities that ride along with the blockchain transactions add up.”)
c.	dispersing the transaction via the Internet that at least one of debit from and deposit to an account address. (See paragraph [0104], “[t]hus, digital asset repository computer system 600 verifies that the 100, 50, and 50 shares of common stock are no longer associated with their corresponding participants and that 200 shares are now associated with participant 1.”)
ZINDER does not disclose the following:
in response to the complex cryptocoinage accounting structure, establishing a temporary account address associated with the cryptographic coinage transaction;
transactionally sharding the cryptographic coinage transaction into multiple simple cryptographic coinage transactions, each simple cryptographic coinage transaction of the multiple simple cryptographic coinage transactions specifying the temporary account address and at least one of a single input account address of the multiple input account addresses and a single output account address of the multiple output account addresses; and
individually dispersing the multiple simple cryptographic coinage transactions via the Internet that at least one of debit from and deposit to the temporary account address.
However, Hurley et al. discloses the following:
a.	in response to the complex accounting structure, establishing a temporary account associated with the fund transaction. (See paragraph [0028]; paragraphs [0115]-[0116], “[f]or instance, the payment provider 504 can receive the funds and store the funds in a payment account of the user or in a temporary payment account for the user [e.g., a no-load account]”; and paragraphs [0118]-[0120], “[s]pecifically, the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient. For instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders …. In particular, the networking system can send instructions to a payment provider [e.g., one of the payment provider[s] of the senders or a payment provider that is specifically associated with the networking system] to create a no-load account for receiving the funds from the plurality of payment accounts of the senders.”)
b.	transactionally sharding the money transaction into multiple simple money transactions, each simple fund transaction of the multiple simple fund transactions specifying the temporary account and at least one of a single sender account of the multiple sender accounts and a single recipient account of the multiple recipient accounts. (See paragraph [0028], “[t]he networking system also facilitates group payment transactions involving more than two users of the networking system. For instance, the networking system can facilitate a payment transaction involving a plurality of senders and/or recipients by providing instructions to one or more payment providers to separate the payment transaction into a plurality of payment transactions. As such, the networking system can provide instructions to the payment provider[s] to transfer funds from each payment account of each sender and then transfer the funds to each payment account of each recipient in a plurality of separate payment transactions”; paragraphs [0115]-[0116]; paragraphs [0118]-[0120], “[f]or instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders. The networking system can then determine instructions that cause the payment provider[s] to transfer funds from the senders' payment accounts to a no-load account …. The networking system can also send instructions to the payment provider[s] associated with the senders to transfer funds to the no-load account previously generated in individual payment transactions. After the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts …. For instance, the instructions can cause the payment provider to create individual payment transactions for transferring the funds, according to a distribution established by the group payment transaction, from the no-load account to the individual payment accounts of the recipients.”)
c.	individually dispersing the multiple simple fund transactions via the Internet that at least one of debit from and deposit to the temporary account address. (See paragraph [0028]; paragraphs [0115]-[0116]; paragraphs [0118]-[0120], “[t]he networking system can then determine instructions that cause the payment provider[s] to transfer funds from the senders' payment accounts to a no-load account …. The networking system can also send instructions to the payment provider[s] associated with the senders to transfer funds to the no-load account previously generated in individual payment transactions. After the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts …. For instance, the instructions can cause the payment provider to create individual payment transactions for transferring the funds, according to a distribution established by the group payment transaction, from the no-load account to the individual payment accounts of the recipients.”)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the sender’s account, and an output account address identifying the recipient’s account. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley et al., and to create a temporary account address and shard the complex cryptographic coinage transaction into multiple simple cryptographic coinage transactions by using the created temporary account address, so that the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient.

Claim 16:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses a cryptographic coinage transaction and transacting a cryptocoinage. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062]; paragraphs [0093]-[0094]; and paragraph [0104].)
Hurley et al. discloses transacting money in response to the transactionally sharding of the fund transaction. (See paragraphs [0118]-[0120].)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the sender’s account, and an output account address identifying the recipient’s account. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley et al., and to shard the complex cryptographic coinage transaction into multiple simple cryptographic coinage transactions to transfer money from a sender to a recipient, so that the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient.

Claim 17:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses a cryptographic coinage transaction. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062]; paragraphs [0093]-[0094]; and paragraph [0104].)
Hurley et al. further discloses wherein the operations further comprise selecting a processing destination associated with any of the multiple simple fund transactions based on the single sender’s account. (See paragraphs [0118]-[0120].)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the sender’s account, and an output account address identifying the recipient’s account. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley et al., and to shard the complex cryptographic coinage transaction into multiple simple cryptographic coinage transactions to transfer money from a sender to a recipient, so that the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient.

Claim 18:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses a cryptographic coinage transaction. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062]; paragraphs [0093]-[0094]; and paragraph [0104].)
Hurley et al. further discloses wherein the operations further comprise selecting a processing destination associated with any of the multiple simple fund transactions based on the single recipient’s account. (See paragraphs [0118]-[0120].)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the sender’s account, and an output account address identifying the recipient’s account. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley et al., and to shard the complex cryptographic coinage transaction into multiple simple cryptographic coinage transactions to transfer money from a sender to a recipient, so that the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient.

15.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1), and further in view of Vaughan et al. (US 20150242835 A1).
Claim 19:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104].)
Hurley et al. discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Neither ZINDER nor Hurley et al. explicitly discloses wherein the operations further comprise determining all the multiple simple cryptographic coinage transactions pass.
However, Vaughan et al. discloses wherein the operations further comprise determining all the multiple simple fund transactions pass. (See paragraph [0033].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley et al., to incorporate with the teachings of Vaughan et al., and to approve the transaction if all of the simple transactions succeed, so that the split payment engine can provide for either a successful aggregated electronic transaction or a failed aggregated electronic transaction.

Claim 20:
ZINDER in view of Hurley et al. discloses limitations show above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104.)
Hurley et al. discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Neither ZINDER nor Hurley et al. explicitly discloses wherein the operations further comprise determining all the multiple simple cryptographic coinage transactions pass.
However, Vaughan et al. discloses wherein the operations further comprise determining any of the multiple simple money transactions fail. (See paragraph [0021]-[0023], and paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley et al., to incorporate with the teachings of Vaughan et al., and to decline the transaction if any of the simple transactions fails, so that the split payment engine can provide for either a successful aggregated electronic transaction or a failed aggregated electronic transaction.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
Studnicka (US 20190391858 A1) discloses processing the split transaction.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair
/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687